Order, Supreme Court, New York County, entered June 20, 1973, unanimously modified, on the law, on the facts and in the exercise of discretion, to the extent of granting defendant a counsel fee of $1,000, payable one half within 20 days after service upon respondent by appellant of a copy of the order entered hereon, with notice of entry, and the balance when the case first appears on the Trial Calendar, and, except as so modified, the order is otherwise affirmed, without costs and without disbursements. On the record before us, though we find sufficient basis for the denial of temporary alimony, we believe defendant *531wife is entitled to counsel fees to enable her to defend the allegations made against her and to establish her counterclaims. Concur — McGivern, J. P., Nunez, Murphy, Steuer and Tilzer, JJ.